EMILIO M. GARZA, Circuit Judge,
dissenting in part:
Although I agree with the majority that Billy Lewis (“Lewis”) failed to present sufficient evidence in support of his breach of contract claim against Bank of America (“the Bank”), I do not agree that Lewis failed to present sufficient evidence in support of his fraudulent inducement claim.
Contrary to the majority opinion’s conclusion, a reasonable jury could have determined that Lewis presented sufficient evidence on every element of his fraudulent inducement claim. See In re First-Merit Bank, 52 S.W.3d 749, 758 (Tex.2001)(elements of fraudulent inducement). From the evidence presented at trial, a reasonable jury could have concluded that the Bank, through its loan officer, Mark Thomason (“Thomason”), falsely assured Lewis that it could accept retirement funds withdrawn from Lewis’ defined benefit plan and 401 (k) as collateral for a loan, and that those funds would retain their tax-deferred status; that this representation, made by Thomason in his initial *548conversation with Lewis, was false; that Thomason was at least reckless as to the truth of this representation; that the representation was made with the intent that Lewis should act on it by transferring his retirement funds to the Bank; that Lewis transferred his retirement funds to the Bank; that, but for Thomason’s representation, Lewis would not have transferred his retirement funds to the Bank; and that, as a direct result of his transferring funds from tax-deferred instruments into non-tax-deferred CDS at the Bank, Lewis was injured.
The majority opinion reasons that Lewis failed to present evidence from which a reasonable jury could have concluded that the Bank made a “material misrepresentation.” See In re FirstMerit Bank, 52 S.W.3d at 758. According to the majority opinion, the relevant misrepresentation— the Bank’s alleged statement that Lewis’ funds would be placed in tax-deferred IRA CDs — was immaterial solely because pledging IRA funds as collateral for a loan is treated as a premature withdrawal and renders such funds taxable. It reasons that “any misrepresentation as to whether Lewis’s funds would be deposited in IRA CDS, as opposed to regular CDS, had no practical consequence and was therefore immaterial.” I disagree. The relevant inquiry concerning the materiality of the alleged misrepresentation is whether, from the evidence presented, a reasonable jury could have concluded that Lewis would not have signed the loan agreement (thereby pledging funds withdrawn from his defined benefit plan and 401 (k) as collateral) if Thomason had not represented to Lewis that the funds would be placed in tax-deferred instruments. See Broaddus Co. v. Binkley, 126 Tex. 374, 88 S.W.2d 1040, 1042-43 (1936)(reasoning that the test as to whether representations made by a broker to procure the execution of a contract constituted a “material inducement” was whether the contract would have been signed without such representations having been made).1 Lewis’ testimony supports that he would not have signed the loan agreement if Thomason had not represented (falsely) to him that his retirement funds would be placed in tax-deferred CDS. Lewis testified that Thomason “assured” him that the funds withdrawn from his defined benefit plan and 401(k) would remain in a tax-exempt status, and that, if he had known that these funds would be taxed if pledged as collateral for the loan, he would not have pledged those funds as collateral in the first place.2 Thus, contrary to the *549majority opinion’s view, Lewis’ testimony supports that his reliance on Thomason’s false “assurance” of tax-exempt status had real financial consequences. The jury believed Lewis. I see no reason why we should second-guess the jury’s credibility determination. See Mississippi Chemical Corp. v. Dresser-Rand Co., 287 F.3d 359, 365 (5th Cir.2002)(explaining that, when reviewing the district court’s ruling on a motion for judgment as a matter of law, it is our duty to “draw[] all reasonable inferences and resolv[e] all credibility determinations in the light most favorable to the non-moving party”).
In spite of the jury’s decision to believe Lewis’ testimony, the majority opinion dismisses as insufficient the “sole piece of evidence” supporting that the Bank affirmatively misrepresented the tax consequences of the proposed loan transaction— Lewis’ “single, ambiguous statement” at trial that Thomason “assured” him that his retirement funds, once pledged as collateral for the loan, would remain in a tax-exempt status. It reasons that, because Lewis’ testimony provided no greater detail about the “context of the exchange or the specific nature of Thomason’s ‘assurance’ ... it is not clear [from Lewis’ testimony] whether the parties were discussing the tax consequences of the loan transaction as a whole.” The majority opinion is not correct in dismissing so readily Lewis’ testimony concerning Thomason’s false “assurance.” Viewed in context, it is easy to see that Lewis’ testimony regarding Thomason’s false “assurance” was made in a conversation between Thomason and Lewis related specifically to the placement of Lewis’ retirement funds (to be pledged as collateral) into tax-deferred CDS at the Bank. According to Lewis’ testimony, in their initial conversation, he and Thomason specifically discussed pledging the securities in Lewis’ defined benefit plan as collateral for the loan:
Q (Lewis’ Attorney): [W]hat did [Tho-mason] say he wanted for collateral? A (Lewis): Well, I had told him — at that point, I told him I had a ... defined benefit plan, is the only other thing I had that could be used as liquid collateral, because he was asking for liquid collateral.
Q: What did, [Thomason] say when you told him you had a defined benefit plan? A: He jumped right on it and said, I’ll take it and place it in CD’s and charge you two-percent interest.
Lewis also testified that, in that initial conversation, Thomason affirmatively misrepresented the tax consequences of pledging the securities in his defined benefit plan as collateral:
Q (Lewis’ Attorney): Okay. In that initial conversation [with Thomason], did you ask him, will this remain in tax-exempt status?
A (Lewis): Yes, I did.
Q: And what did he say?
A: He assured me that it would.
Thus, contrary to the majority opinion’s reasoning, it is clear from Lewis’ testimo*550ny that Thomason made his “assurance” of tax-exempt status in response to Lewis’ question about whether his retirement funds could be pledged as collateral without incurring taxes.
The majority opinion also reasons that, “[vjiewing the circumstances in their entirety,” including Lewis’ “business background and familiarity with retirement accounts,” his “access to professional accountants,” the large amount of money involved in the transaction, and “the ambiguous nature of Thomason’s ‘assurance,’” Lewis’ decision to enter into the transaction “without undertaking additional investigation into its tax consequences was not justifiable.” It suggests that Lewis’ fraud claim fails because he “blindly” relied on Thomason’s assurance of tax-exempt status, even though he should have been forewarned by a number of “red flags” — such as the fact that a letter he received from the Bank summarizing the proposed loan transaction stated that the collateral must be “in a form acceptable to” the Bank, but makes no reference to sheltering Lewis from the tax consequences of the transaction, and the fact that none of the loan documents characterized the CDS as IRAs or as tax-deferred.
Because the issue of justifiable rebanee is a close question in this case, I simply cannot agree with the majority opinion that no reasonable jury could have concluded that Lewis justifiably relied on Tho-mason’s assurance of tax-deferred status. Even assuming that the “red flag” occurrences cited by the majority opinion can be fairly characterized as “red flags,” there is nothing in the record which suggests that Lewis’ “business background” and/or “fa-mibarity with retirement accounts” made him quahfied to recognize these particular “red flags.” Lewis is not an expert in tax law or investment planning. Nor is it obvious why a person like Lewis should not be able to trust a bank loan officer’s assurance that money transferred to the loan officer’s bank will be placed in tax-deferred instruments. A reasonable jury could have concluded that, even though Lewis had access to tax professionals during the relevant time period, Lewis did not know or understand that he would need to call upon those tax professionals to check the veracity of Thomason’s assurance to him that the money transferred to the Bank would be placed in tax-deferred instruments. After all, Lewis testified that no person at the Bank ever warned him that, if he pledged this money as collateral, it would be taxable, even if placed in IRA CDS. And, although the letter from the Bank, stating that the collateral must be “in a form acceptable to” the Bank, did not positively confirm that the transferred funds were being placed in tax-deferred instruments, this letter did not specifically indicate that the money would be placed in non-tax-deferred instruments. Moreover, contrary to the conclusion reached by the majority, it is not obvious that Lewis should have seen it as a “red flag” when the loan documents presented to him did not specifically indicate that the CDS to be pledged as collateral would be tax-exempt, IRA CDS. Lewis testified that Thomason not only assured him that his retirement funds would be placed in tax-deferred instruments, but also specifically told him that he did not need to sign any “forms” to set up an IRA.3 Because it was not unrea*551sonable for the jury to infer from the evidence that Lewis justifiably relied on Thomason’s “assurance” of tax-exempt status, we should refrain from overturning its verdict on this ground. See Richter v. Bank of America, 939 F.2d 1176, 1187 (5th Cir.1991)(deferring to the jury’s reasonable inferences from the evidence in a case where the justifiable rebanee issue was “close”).
For the foregoing reasons, I do not agree with the majority’s decision to reverse the judgment in its entirety. I fear that, in concluding that Lewis failed to present sufficient evidence in support of his fraudulent inducement claim, the majority has lost sight of our traditionally deferential standard of review for jury verdicts, as well as our duty to “draw[] all reasonable inferences and resolv[e] all credibility determinations in the light most favorable to the non-moving party” when reviewing the district court’s ruling on a motion for judgment as a matter of law. Mississippi Chemical Corp., 287 F.3d at 365. I, therefore, respectfully dissent.

. See also Manges v. Astra Bar, Inc., 596 S.W.2d 605, 611 (Tex.Civ.App.Corpus Christi 1980, writ ref'd n.r.e.) ('Tn order to show materiality, proof must be made that the misrepresentation induced the complaining party to act.''); Sawyer v. Pierce, 580 S.W.2d 117, 124 (Tex.Civ.App.Corpus Christi 1979, writ ref'd n.r.e.) ("In order to make [the misrepresentation] material, proof must be made that it induced the complaining party to enter into the contract.”). See generally Askew v. Smith, 246 S.W.2d 920, 923 (Civ.App. Tex.Dallas 1952, no writ) (explaining that, where one of the parties to a contract takes advantage of the other party's ignorance of the law by so misrepresenting the law as to induce such other party to part with rights or property which he might have retained, the misrepresentation is considered such fraud as to justify a court of equity in giving relief).


. Lewis testified that, at the time that the money was transferred, he believed that the money was going into IRA CDs:
Q (Lewis' Attorney): At the time that money was transferred, just so we're clear on this, you thought it was going to IRA CD’s? A (Lewis): Yes, sir.
Lewis’ testimony also supports that, if Lewis had known that the funds would be taxed if he used them as collateral for the loan, he would not have pledged the funds as collateral:
Q (Lewis' Attorney): Did anyone at Nati-onsBank — -I mean, you were asked did any*549body give you tax advice. Did anyone at NationsBank tell you, if you pledge this money as collateral, it will be taxable even if it's in an IRA?
A (Lewis): No, sir, they did not.
Q: You were asked if you wanted to provide your son collateral for his business loan, and you said yes.
A: Yes, this is correct.
Q: Would you have provided collateral if you knew it took — changed your IRA to a taxable IRA?
A: Absolutely not. I would not have paid the bank two-percent interest knowing that I had to pay taxes anyhow. That’s ridiculous.


. On direct examination, Lewis testified that Thomason told him that he did not need to sign any forms to set up an IRA:
Q (Lewis' attorney): You were asked if you — and the way the question was asked concerned signing forms. Did you believe that, when your money left the defined benefit plan from Shearson, that it had been transferred into an IRA.
A (Lewis): Yes, I did.
*551il: And why did you believe that?
A: Well, because of what I was told [by Thomason],
Q: Did you ask Mr. Thomason where the forms were?
A: Yes, I did.
Q: Did he tell you, there are no forms coming?
A: Eventually, that was his last statement, yes.
Q: I'm soriy. At that time, what did he tell you precisely?
A: He said, I’ve checked into it, and there's — there are no forms that you need to sign.